Matter of Fusco v Fusco (2015 NY Slip Op 09685)





Matter of Fusco v Fusco


2015 NY Slip Op 09685


Decided on December 30, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2014-03861
2014-07814
 (Docket No. F-549-12)

[*1]In the Matter of Anthony S. Fusco, appellant,
vVictoria J. Fusco, respondent.


Anthony S. Fusco, Yorktown Heights, NY, appellant pro se.

DECISION & ORDER
Appeals from two orders of the Family Court, Putnam County (Denise M. Watson, J.), dated February 11, 2014, and July 15, 2014, respectively. The order dated February 11, 2014, denied the father's objections to an order of that court (Rachelle C. Kaufman, S.M.) dated December 6, 2013, which denied his motion to vacate a prior order of child support. The order dated July 15, 2014, insofar as appealed from, denied that branch of the father's motion which was to modify the prior order of child support.
ORDERED that the order dated February 11, 2014, is affirmed, without costs or disbursements; and it is further,
ORDERED that the order dated July 15, 2014, is affirmed insofar as appealed from, without cost or disbursements.
The father commenced this proceeding pursuant to Family Court Act article 4 to partially relieve him of his obligation to provide child support to the mother. By order dated December 6, 2013, a Support Magistrate denied the father's motion to vacate a prior order of child support dated July 5, 2012. By order dated February 11, 2014, the Family Court denied the father's objections to the order dated December 6, 2013, and by order dated July 15, 2014, the Family Court denied that branch of the father's motion which was to modify the prior order of child support. The father appeals from the orders dated February 11, 2014, and July 15, 2014, respectively.
We find no basis to disturb the determination in the order dated February 11, 2014, denying the father's objections to an order of that court dated December 6, 2013. Upon denying the father's request for additional financial discovery from the mother (see  Family Ct Act § 413[1][j]), the Support Magistrate properly denied his motion to vacate a prior order of child support dated July 5, 2012.
In the order dated July 15, 2014, the Family Court correctly denied that branch of the father's petition which was to modify the Support Magistrate's order dated July 5, 2012, as such relief must be sought before the Support Magistrate who signed the order (see  CPLR 2221[a]).
LEVENTHAL, J.P., CHAMBERS, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court